Exhibit 10.26

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***.” AN UNREDACTED VERSION OF
THIS

DOCUMENT HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION.

DISTRIBUTION AGREEMENT

THIS DISTRIBUTION AGREEMENT (“Agreement”), is by and between INGRAM MICRO INC.
(“Ingram Micro”), a Delaware corporation, located at 1600 E. St. Andrew Place,
Santa Ana, California 92705, and WEBSENSE, INC., a Delaware corporation
(“Vendor”), located at 10240 Sorrento Valley Road, San Diego, California 92121.
The effective date (“Effective Date”) of this Agreement shall be the date of the
last signature set forth below.

1.                                      DISTRIBUTION SCOPE

1.1                                 Product.  Vendor agrees to authorize Ingram
Micro and/or its resellers to market and distribute the Vendor’s proprietary
software applications (“Software”) together with subscriptions to access certain
Vendor-owned proprietary databases of URL addresses, software applications or
other content (“Databases”) (collectively the “Products”), subject to the terms
set forth in this Agreement including its exhibits, solely to resellers
(“Resellers”) and not directly to customers of such Resellers (“End-Users”).
Additional terms are included in Exhibits A – D. Vendor agrees that each
Reseller will be subject to Ingram Micro’s standard Sales Terms and Conditions,
located at www.ingrammicro.com,  at the time of purchase for such Product  and
such Product is also subject to Vendor’s then –current Subscription Agreement
that each End-User must accept to enable Product download.  Ingram Micro agrees
to use reasonable efforts to promptly notify Vendor of any breach by any
Reseller or End-User of any term of the Subscription Agreement of which it
becomes aware and to take such action as is reasonably requested by Vendor to
protect Vendor interests in the Products.  Ingram Micro will not modify or copy
any Product; however, Ingram Micro may bundle the Software along with other
software or hardware and distribute the Software to its Resellers.   No minimum
purchase is required and no ordering restrictions shall apply. Vendor shall
provide Ingram Micro with not less than thirty (30) days prior written notice of
Product discontinuance including alternatives and cessation of Product
production. Vendor agrees to provide information regarding new Products, Price
changes, Product changes, or Product discontinuance in an electronic format
determined by Ingram Micro and mutually acceptable to Vendor.

1.2                                 Territory.  Vendor grants to Ingram Micro
and its Affiliates as defined above the *** (as set forth below),
nontransferable right to market and distribute the Products to its Resellers in
*** (the “Territory”). Unless otherwise agreed between the parties, this ***
shall be effective for *** after the execution of this Agreement; thereafter,
Vendor grants to Ingram Micro and its Affiliates the nontransferable right to
market and distribute the Products to its Resellers in *** on a ***. ***.
Additionally, the parties agree ***. Any Ingram Micro Affiliate located within
the United States or Canada that elects to distribute Products in its local
region will determine if it will purchase Products from Ingram Micro in
accordance with this section or purchase Products directly from Vendor. Any
other Ingram Micro Affiliate outside of the United States or Canada that elects
to distribute Products in its local region will determine if it will purchase
Products from Ingram Micro in accordance with this section or purchase Products
directly from Vendor’s affiliate, Websense International Limited (“Vendor’s
Affiliate”). If the Affiliate chooses to purchase Products directly from either
Vendor or Vendor’s Affiliate, the Affiliate and Vendor (or Vendor’s Affiliate)
shall enter into a separate agreement governing the terms of such purchases.

2.                                      TERM

The initial term of this Agreement is one (1) year from the Effective Date.
Unless terminated as set forth in Section 11.20 below, this Agreement will
automatically renew for successive one (1) year terms unless either party
provides written notice of termination no less than thirty (30) days prior to
the anniversary date.

3.                                      PRODUCT AVAILABILITY, INFORMATION,
MARKETING SUPPORT & REPORTING

3.1                                 Product Availability.  Vendor shall provide
Ingram Micro with new Product development and Product revisions information
prior to notification of new Product announcements or introductions. Vendor
shall use commercially reasonable efforts to notify Ingram Micro of new Product
or Product revisions introduction at least thirty (30) days prior to marketplace
introduction, but under no circumstances will Vendor notify Ingram Micro of any
new Product or Product revisions later than Vendor’s other distributors or
resellers, and shall make such Product available for distribution by Ingram
Micro no later than the date it is first offered for general sale in the
marketplace.

3.2                                 Information.  Vendor agrees to provide the
following information to Ingram Micro:

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

1


--------------------------------------------------------------------------------



(A)                DATA, IMAGES, PHOTOS, LOGOS, AND OTHER VARIETIES OF
INFORMATION REGARDING VENDOR’S PRODUCTS AND SERVICES PROVIDED BY VENDOR TO
INGRAM MICRO (COLLECTIVELY “INFORMATION”) SOLELY FOR DISTRIBUTION OR USE BY
INGRAM MICRO THROUGH ITS CATALOG, THE WORLD WIDE WEB (INTERNET), INTRANET, FAX,
CD-ROM, FLOPPY DISK, BROADCAST, E-MAIL, AND OTHER ELECTRONIC OR PRINTED MEDIA
(“ELECTRONIC RESOURCES”).  VENDOR HEREBY GRANTS INGRAM MICRO A ROYALTY-FREE,
NON-EXCLUSIVE WORLDWIDE LICENSE TO MARKET, SUB-LICENSE, DISTRIBUTE, DISPLAY,
PERFORM, TRANSMIT AND PROMOTE THE INFORMATION IN FURTHERANCE OF THIS AGREEMENT
THROUGH THE ELECTRONIC RESOURCES, PROVIDED INGRAM MICRO COMPLIES WITH VENDOR’S
GUIDELINES FOR USE OF THE INFORMATION.  VENDOR AGREES THAT IT IS BOTH NECESSARY
AND OF MUTUAL BENEFIT TO THE PARTIES THAT THE INFORMATION BE AS CURRENT AND
ERROR-FREE AS IS COMMERCIALLY FEASIBLE. VENDOR AGREES TO UPDATE THE INFORMATION
REGULARLY. BOTH PARTIES AGREE THAT THE ELECTRONIC RESOURCES AND INFORMATION
CONTAINED THEREIN WILL BE MADE AVAILABLE TO USERS REGISTERED WITH INGRAM MICRO. 
INFORMATION MAY ALSO BE MADE AVAILABLE TO INGRAM MICRO CUSTOMERS, NON-REGISTERED
USERS, OR OTHER ENTITIES OR PERSONS TRANSACTING BUSINESS WITH INGRAM MICRO.
INGRAM MICRO SHALL NOT BE REQUIRED TO SCREEN, EDIT, OR MONITOR INFORMATION PRIOR
TO ITS DISTRIBUTION BY ELECTRONIC RESOURCES, BUT MAY DO SO AT ITS DISCRETION SO
LONG AS IT COMPLIES WITH VENDOR’S GUIDELINES FOR USE OF THE INFORMATION.


(B)               PUBLIC INFORMATION REASONABLY REQUESTED BY INGRAM MICRO FROM
TIME TO TIME FOR THE PURPOSE OF ASSESSING VENDOR’S FINANCIAL POSITION. SUCH
INFORMATION INCLUDES, WITHOUT LIMITATION, QUARTERLY FINANCIAL STATEMENTS
INCLUDING NO LESS DETAIL THAN AS REQUIRED BY THE U.S. SECURITIES AND EXCHANGE
COMMISSION IN A 10-Q STATEMENT PROVIDED THAT SUCH INFORMATION IS MADE AVAILABLE
IN THE PUBLIC DOMAIN.


(C)                NOTIFICATION OF CHANGES TO VENDOR’S NAME, ADDRESS,  ANY SALE
OF SUBSTANTIALLY ALL OF ITS ASSETS OR ANY SALE OF ANY SUBSIDIARY OR AFFILIATE OF
VENDOR OR OF ANY CHANGE IN THE CONTROL OF VENDOR, WHETHER EFFECTED BY MERGER OR
STOCK SALE ALL OF WHICH SHALL BE PROVIDED PROMPTLY UPON PUBLIC DISCLOSURE OF
SUCH INFORMATION.

3.3                                 Information.   Ingram Micro agrees to
provide the following information to Vendor:

(a)                                  Public information reasonably requested by
Vendor from time to time for the purpose of assessing Ingram Micro’s financial
position. Such information includes, without limitation, quarterly financial
statements including no less detail than as required by the U.S. Securities and
Exchange Commission in a 10-Q statement provided that such information is made
available in the public domain.


(B)                                 NOTIFICATION OF CHANGES TO INGRAM MICRO’S
NAME, ADDRESS,  ANY SALE OF SUBSTANTIALLY ALL OF ITS ASSETS OR ANY SALE OF ANY
SUBSIDIARY OR AFFILIATE OF INGRAM MICRO OR OF ANY CHANGE IN THE CONTROL OF
INGRAM MICRO, WHETHER EFFECTED BY MERGER OR STOCK SALE ALL OF WHICH SHALL BE
PROVIDED PROMPTLY UPON PUBLIC DISCLOSURE OF SUCH INFORMATION.

3.4                                 Marketing Support.  Vendor shall provide to
Ingram Micro, its employees, and its customers reasonable amounts of sales
literature, advertising materials and training to support Product sales and
reasonable amounts of demonstration Product and training to support Product
sales, all at no cost to Ingram Micro.

3.5                                 Reporting.


(A)          INGRAM MICRO. INGRAM MICRO WILL PROVIDE VENDOR ACCESS TO *** IN AN
ELECTRONIC FORMAT AS DETERMINED BY INGRAM MICRO. IF VENDOR REQUESTS NON-STANDARD
SALES DATA OR OTHER INFORMATION (“DATA”) SUCH DATA MAY BE SUBJECT TO THE
ADDITIONAL TERMS OF ***.


(B)         VENDOR. VENDOR WILL PROVIDE MARKETING REPORTS IN THE FORM AS
MUTUALLY AGREED BETWEEN THE PARTIES INCLUDING *** WITH VENDOR AND CO-OP VENDOR
REPORTS INCLUDING EXPENDITURES TO DATE. REPORTS SHALL BE PROVIDED *** AFTER THE
END OF THE APPLICABLE *** OR AS MUTUALLY AGREED UPON BY THE PARTIES.

4.                                      PRICING

4.1                                 ***.

4.2                                 Special Pricing.  Vendor may offer special
Product pricing, discounts, rebates or incentives (“Special Pricing”) to Ingram
Micro and/or to Ingram Micro customers.  Vendor agrees that all such *** shall
be designated as a ***. Ingram Micro shall have *** from a customer, or
reimburse Vendor for any such ***, in the event (i) *** or (ii) ***. 
Notwithstanding the foregoing, all Special Pricing will be subject to a separate
agreement between the parties.

4.3                                 Subscription Fees.  Subscription Fees will
be Vendor’s then current published list price attached as described in Exhibit D
which may be updated from time to time.

4.4                                 Purchase Orders (“PO”).  Products shall be
ordered by Ingram Micro by submitting purchase orders which specify the
following Reseller and End-User information:  name of Reseller and End-User
companies, the name and e-mail address of

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

2


--------------------------------------------------------------------------------


End-User contact, the Vendor part number that corresponds to the Product
ordered, the SKU identifying the number of Seats for each End-User which shall
have a unique identifier as agreed between the parties, Ingram Micro invoice
number and price per SKU and the start and end date of the applicable
subscription(s).  ***.  The parties agree that it is the responsibility of the
Vendor to verify that the Vendor’s Subscription Order Form has been signed prior
to acceptance of the applicable Purchase Order. All purchase orders placed with
Vendor for Products by Ingram Micro shall be subject to acceptance in writing by
Vendor referencing Ingram Micro’s Purchase Order Number; however, Vendor shall
be deemed to have accepted a Purchase Order if it fulfills such Purchase Order. 
Vendor agrees to consider any return requests by Ingram Micro or Ingram Micro’s
customers on a case-by-case basis.  Vendor is under no obligation to accept
returns under this Agreement.

5.                                      TRADEMARK USE

5.1                                 Use and Ownership of Marks.  Each party
recognizes the other party’s ownership and title to its respective trademarks,
logos, service marks and trade names, including those related to the Products
and the Information, whether or not registered (collectively “Marks”). Each
party grants to the other party a limited license to use such party’s Marks in
connection with the marketing and distribution of the Products subject to such
party’s trademark and usage guidelines and prior written approval. Each party
may not use the other party’s Marks in advertising, promotion, and publicity of
the Products without the express written consent of the other party. Any consent
to use a party’s Marks will be conditioned upon compliance with the most current
guidelines for use of Marks. Upon request by the other party, the party owning
Marks shall provide Marks guidelines (or equivalent guidance) to the other. Any
unauthorized modification to Marks is expressly prohibited. Neither party shall
acquire any rights in Marks of the other nor will it act to impair the rights of
the other party in and to such Marks.

5.2                                 Domain Locations.  Each party shall maintain
ownership and administration of the addresses on the World Wide Web (“Domain
Locations”) that have been registered on its behalf and neither party may
establish any Domain Locations on behalf of the other party without its
consent.  Upon termination, each party agrees to assign to the other party any
rights it may have in any domain names or adwords that include the other party’s
Marks.

6.                                      MARKETING

6.1                                 ***.  In addition to *** identified below,
Vendor agrees to provide mutually agreed upon *** to Ingram Micro for Product
launch and awareness activities commensurate with the Product and customer
segments being targeted.  Such activities may include training, sales and
customer communication and tools, Vendor and Product listing in Ingram Micro’s
online catalog, and recruiting services. ***.

6.2                                 ***.  Vendor agrees to establish a *** as
mutually agreed by the parties (or the allowance offered by Vendor to Ingram
Micro Competitors, if greater) of the amount of *** submitted by Vendor to
Ingram Micro (or the marketing allowance offered by Vendor to Ingram Micro
Competitors, if greater) to *** of Product advertising and/or promotions by
Ingram Micro or its customers.  Notwithstanding the foregoing, all marketing
activities, including but not limited to ***, will be subject to separate
written agreements between the parties.

6.3                                 ***.  Exclusive of ***, Vendor may, from
time to time, provide *** to Ingram Micro or selected customer groups (e.g., to
government resellers). Any advertising and promotions subject to these *** shall
be submitted to Vendor for review and approval prior to implementation, and
Vendor shall not unreasonably withhold or delay such approval.

6.4                                 ***.  *** will be made in accordance with
separate marketing agreements prior to the commencement of such activities.

6.5                                 Programs.  Ingram Micro may, in its sole
discretion, offer *** to Vendor including but not limited to ***. The costs, as
well as terms and conditions of such programs are outlined in their respective
program agreements.

6.6                                 Email.  Each party consents to the other
party sending messages of an informational, advertisement or technical nature
via e-mail.

7.                          WARRANTY

7.1                                 General Warranty.  Vendor represents and
warrants that (i) ***;

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

3


--------------------------------------------------------------------------------


THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE WITH RESPECT TO DEFECTS IN THE PHYSICAL MEDIA,
OPERATION OF THE SOFTWARE AND THE DATABASES, AND ANY PARTICULAR APPLICATION OR
USE OF THE SOFTWARE AND THE DATABASES.

Ingram Micro agrees, and will notify and encourage its Resellers to not make any
representations or warranties with respect to the Products other than the
limited warranties made by Vendor under this Agreement.

7.2                                 End-User Warranty.  Vendor shall provide
***.

7.3                                 Harmful Code Warranty.  Except as set forth
below, ***.

8.                                      INDEMNIFICATION

8.1                                 Vendor Indemnity.  Vendor will defend,
indemnify and hold Ingram Micro harmless from and against any and all damages,
liabilities, costs and expenses (including but not limited to attorneys’ fees)
arising out of or incurred by Ingram Micro in connection with or as a result of
any third party claim or proceeding made or brought against Ingram Micro  with
respect to any allegation that (i) *** , or (ii) ***.

8.2                                 Intellectual Property Indemnity.  Vendor
shall defend, indemnify and hold Ingram Micro and its customers harmless from
and against any claims, demands, liabilities, or expenses (including attorney’s
fees and costs) incurred by Ingram Micro arising from the alleged infringement
of any third party’s patent, copyright, trademark, trade secret or other
proprietary right by reason of the manufacture, sale, marketing, or use of
Product or Information to the extent such claim is not based upon: (a) ***; (b)
***; or (c) ***.  Upon threat of claim or claim of infringement, Vendor may, at
its expense and option  (i) ***, (ii) ***, or (iii) ***. However, such right of
return is in addition to, and not a substitute for, Ingram Micro’s right to
indemnification hereunder.

8.3                                 Document Production Indemnity.  Each party
shall indemnify and hold the other party harmless from and against all actual
out of pocket costs associated directly with document production, depositions,
interrogatories and related demands, arising either from private third party
claims or governmental claims or investigations against or concerning the party
wherein the other party is neither a party to nor target of such claims or
investigations.

8.4                               Indemnification by Ingram Micro.  Ingram Micro
will defend, indemnify and hold Vendor harmless from and against any and all
damages, liabilities, costs and expenses (including but not limited to
attorneys’ fees) arising out of or incurred by Vendor in connection with or as a
result of any third party claim or proceeding made or brought against Vendor 
with respect to any allegation that (i) *** , or (ii) ***.

9.                                      LIMITATION OF LIABILITY

EXCEPT AS OTHERWISE STATED HEREIN, AND EXCEPT TO THE EXTENT OF BODILY INJURY OR
DEATH OR VIOLATION OF SECTIONS 5 OR 11.2, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR LOST PROFITS OR BUSINESS, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES,
WHETHER BASED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE) WHETHER OR NOT EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. EXCEPT FOR CLAIMS BASED ON SECTIONS 5, 8 OR 11.2, IN NO EVENT WILL
VENDOR’S AGGREGATE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT EXCEED
THE TOTAL AMOUNT ACTUALLY PAID BY INGRAM MICRO TO VENDOR ***.

10.                               GOVERNMENT PROGRAMS

Vendor may, at its sole option, participate in a special pricing and marketing
program targeting the federal, state and local government and/or educational
markets. If Vendor participates in such a program, Vendor agrees to execute a
separate

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

4


--------------------------------------------------------------------------------


agreement and comply with all mandatory Federal Acquisition Regulation (“FAR”)
flow-down provisions, if any, required by such government entity and to which
Vendor has agreed in writing.

11.                               GENERAL PROVISIONS

11.1                           Conflicting Terms.  In the event of a conflict
between the terms and conditions of the underlying Agreement and the terms and
conditions in any exhibit thereto, the terms and conditions in the exhibit shall
govern.

11.2                           Confidentiality.


(A)                EITHER PARTY MAY DISCLOSE TO THE OTHER INFORMATION IN
CONNECTION WITH ITS PERFORMANCE HEREUNDER WHICH IT DEEMS TO BE CONFIDENTIAL AND
PROPRIETARY. SUCH INFORMATION, WHICH IS ORIGINATED BY THE DISCLOSING PARTY (THE
“OWNER”) OR IS WITHIN THE SPECIAL KNOWLEDGE OF SUCH PARTY SHALL, IF IN
DOCUMENTARY FORM AND CONSPICUOUSLY MARKED “CONFIDENTIAL, AT THE TIME OF
DISCLOSURE OR IT WOULD OTHERWISE BY ITS NATURE BE REASONABLY CONSIDERED
“CONFIDENTIAL”, BE CONSIDERED TO BE CONFIDENTIAL AND PROPRIETARY (“CONFIDENTIAL
INFORMATION”). IN ADDITION, IF ANY OTHER INFORMATION IS NOT MARKED AND IN
DOCUMENTARY FORM WHEN DISCLOSED, BUT IS THEREAFTER REDUCED TO A WRITING AND
FORWARDED TO THE OTHER PARTY WITHIN TEN (10) DAYS OF THE DATE OF INITIAL VISUAL
OR ORAL DISCLOSURE AND MARKED “CONFIDENTIAL”, IT SHALL, EFFECTIVE FROM THE TIME
OF INITIAL DISCLOSURE BE CONSIDERED (ALSO “CONFIDENTIAL INFORMATION”).
NOTWITHSTANDING, HOWEVER, THE PRESENCE OR ABSENCE OF A MARKING AS INDICATED
ABOVE, CONFIDENTIAL INFORMATION SHALL INCLUDE ALL INFORMATION, REGARDLESS OF THE
FORM IN WHICH IT IS TRANSMITTED, RELATING TO THE OWNER’S (OR ANOTHER PARTY WHOSE
INFORMATION OWNER HAS IN ITS POSSESSION UNDER OBLIGATIONS OF CONFIDENTIALITY)
PAST, PRESENT OR FUTURE RESEARCH, DEVELOPMENT OR BUSINESS PLANS, SOFTWARE,
OPERATIONS OR SYSTEMS (INCLUDING, WITHOUT LIMITATION, THE TERMS AND CONDITIONS
OF THIS AGREEMENT, STUDIES OR REPORTS, SOFTWARE, MEMORANDA, DRAFTS AND OTHER
INFORMATION IN EITHER TANGIBLE OR INTANGIBLE FORM).


(B)         FOR A PERIOD OF TWO (2) YEARS FROM THE DATE OF DISCLOSURE TO THE
PARTY RECEIVING THE CONFIDENTIAL INFORMATION (THE “RECIPIENT”), RECIPIENT SHALL
NOT DISCLOSE ANY CONFIDENTIAL INFORMATION IT RECEIVES FROM OWNER TO ANY PERSON,
FIRM OR CORPORATION EXCEPT: (I) EMPLOYEES OF RECIPIENT AND ITS AFFILIATED
COMPANIES WHO HAVE A NEED TO KNOW AND WHO HAVE BEEN INFORMED OF RECIPIENT’S
OBLIGATION HEREUNDER; (II) CONTRACTORS OR CONSULTANTS UNDER CONTRACT TO
RECIPIENT WHO HAVE A NEED TO KNOW, WHO HAVE BEEN INFORMED OF RECIPIENT’S
OBLIGATIONS HEREUNDER, AND WHO HAVE AGREED IN WRITING NOT TO DISCLOSE
CONFIDENTIAL INFORMATION FOR A PERIOD NOT SHORTER THAN THE NONDISCLOSURE PERIOD
PROVIDED ABOVE; AND (III) AS PROVIDED IN SUBPARAGRAPH (C) BELOW. 
NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS SET FORTH IN THIS SECTION 11.2
SHALL, FOR ANY CONFIDENTIAL INFORMATION WHICH CONSTITUTES AS TRADE SECRET UNDER
APPLICABLE LAW, CONTINUE SO LONG AS SUCH INFORMATION CONSTITUTES A TRADE SECRET
AND THE RECIPIENT HAS NOT DISPOSED OF THE CONFIDENTIAL INFORMATION PURSUANT TO
ITS DOCUMENT RETENTION POLICIES.  RECIPIENT SHALL USE THE SAME DEGREE OF CARE,
BUT IN NO CASE LESS THAN REASONABLE CARE, TO AVOID DISCLOSURE OF SUCH
CONFIDENTIAL INFORMATION AS RECIPIENT USES WITH RESPECT TO ITS OWN CONFIDENTIAL
INFORMATION OF LIKE IMPORTANCE.


(C)          INFORMATION SHALL NOT BE DEEMED CONFIDENTIAL OR PROPRIETARY FOR
PURPOSES OF THIS AGREEMENT, AND RECIPIENT SHALL HAVE NO OBLIGATION WITH RESPECT
TO ANY SUCH INFORMATION, WHICH: (I) IS ALREADY KNOWN TO RECIPIENT AT THE TIME OF
ITS DISCLOSURE WITHOUT RESTRICTION; (II) IS OR BECOMES PUBLICLY KNOWN THROUGH NO
WRONGFUL ACT OF RECIPIENT; (III) IS RECEIVED FROM A THIRD PARTY WITHOUT SIMILAR
RESTRICTIONS AND WITHOUT BREACH OF THIS AGREEMENT; (IV) IS INDEPENDENTLY
DEVELOPED BY RECIPIENT WITHOUT USE OF OR REFERENCE TO THE CONFIDENTIAL
INFORMATION; OR (V) IS LAWFULLY REQUIRED TO BE DISCLOSED TO ANY GOVERNMENT
AGENCY OR IS OTHERWISE REQUIRED TO BE DISCLOSED BY LAW PROVIDED THAT THE
RECIPIENT PROVIDES PROMPT NOTICE TO THE OWNER AND USES REASONABLE EFFORTS TO
PROTECT THE CONFIDENTIALITY OF SUCH INFORMATION.


(D)         ALL CONFIDENTIAL INFORMATION DISCLOSED BY OWNER TO RECIPIENT
PURSUANT TO THIS AGREEMENT IN TANGIBLE FORM (INCLUDING, WITHOUT LIMITATION,
INFORMATION INCORPORATED IN COMPUTER SOFTWARE) SHALL BE AND REMAIN IN THE
PROPERTY OF OWNER, AND ALL SUCH CONFIDENTIAL INFORMATION SHALL BE PROMPTLY
RETURNED TO OWNER OR CERTIFIED AS DESTROYED, AS THE OWNER MAY SO DESIGNATE, UPON
WRITTEN REQUEST.


(E)          NEITHER PARTY SHALL BE LIABLE FOR ANY ERRORS OR OMISSIONS IN THE
CONFIDENTIAL INFORMATION OR FOR THE USE OR THE RESULTS OF USE OF CONFIDENTIAL
INFORMATION.  ANY AND ALL INFORMATION DISCLOSED UNDER THIS AGREEMENT IS PROVIDED
“AS IS” WITHOUT ANY WARRANTY OF ANY KIND, AND DISCLOSER HEREBY DISCLAIMS ANY
IMPLIED WARRANTIES, INCLUDING MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

11.3                           Independent Contractors.  Each party shall be
considered an independent contractor. The relationship between the parties shall
not be construed to be that of employer and employee, nor constitute a
partnership, joint venture or agency of any kind.  Neither party shall have any
right to enter into any contracts or commitments in the name of, or on behalf
of, the other party, or to bind the other party in any respect whatsoever.

11.4                           Notices.  Any legal notices which either party
may desire to give the other party must be in writing and may be given by (i)
personal delivery to an officer of the party, (ii) by mailing the same by
registered or certified mail, return receipt requested, or via nationally
recognized courier services to the party at the address of such party as set
forth below, or such other

5


--------------------------------------------------------------------------------


address as the parties may hereinafter designate, and (iii) by facsimile
subsequently to be confirmed in writing pursuant to item (ii) herein.

Notices to Ingram Micro:

 

Ingram Micro Inc.

1600 E. St. Andrew Place

Santa Ana, CA 92705

 

Notices to Vendor:

 

Websense, Inc.

10240 Sorrento Valley Road

San Diego, CA 92121

11.5                           Governing Law.  This Agreement shall be construed
and enforced in accordance with the laws of the State of California, exclusive
of its conflicts of law provisions. The United Nations Convention on Contracts
for the International Sale of Goods shall not apply to this Agreement. The
parties agree to the exclusive jurisdiction and venue of the state and federal
courts located in Orange County, California, USA, for the adjudication of any
disputes arising from, related to or regarding the Products or the subject
matter of this Agreement.

11.6                           Dispute Resolution.  Unless otherwise agreed in
writing, the exclusive procedure for handling disputes shall be as set forth
herein. Notwithstanding such procedures, either party may, at any time, seek
injunctive relief in addition to the process described below. Performance under
the Agreement shall continue during the dispute resolution process except in
such instance where continuation would cause the Agreement to fail its essential
purpose. The parties agree that payment disputes shall not, in association with
such dispute resolution procedures, be considered as a condition giving rise to
failure of essential purpose.

(a)          Informal Dispute Resolution. Prior to mediation the parties shall
seek informal resolution of disputes. The process shall be initiated with
written notice of one party to the other describing the dispute with reasonable
particularity followed with a written response within ten (10) days of receipt
of notice. Each party shall promptly designate an executive with requisite
authority to resolve the dispute and who is at a higher level of management than
the person with administrative responsibility over the Agreement. The informal
procedure shall commence within ten (10) days of the date of response. All
reasonable requests for non-privileged information reasonably related to the
dispute shall be honored. If the dispute is not resolved within thirty (30) days
of commencement of the procedure, either party may proceed to mediation pursuant
to the rules set forth in (b) below.

(b)         Mediation. If the dispute is valued, in the aggregate, at not less
than *** and has not been resolved pursuant to (a) above or, if the parties fail
to commence informal dispute resolution pursuant to (a) above, either party may,
in writing and within twenty (20) days of the response date noted in (a) above,
ask the other party to participate in a one (1) day mediation with an impartial
mediator, and the other party shall do so. Each party will bear its own expenses
and an equal share of the fees of the mediator.  If the mediation is not
successful the parties may proceed with litigation subject to Section 11.5 above

11.7                           Tax Exemption Certificate.  Upon request, Ingram
Micro will provide Vendor with a valid tax exemption certificate.

11.8                           Compliance.  Each party shall comply with all
applicable state, federal, and where applicable, country specific rules and
regulations and shall indemnify the other party in the event of any violations
thereof.

11.9                                                 Insurance.

Vendor shall obtain and maintain the following insurance coverage at its
expense:

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

6


--------------------------------------------------------------------------------



(A)          COMMERCIAL GENERAL LIABILITY (INCLUDING PRODUCT AND COMPLETED
OPERATIONS, PERSONAL AND ADVERTISING INJURY AND CONTRACTUAL LIABILITY COVERAGE)
WITH A MINIMUM PER OCCURRENCE LIMIT OF ***; GENERAL AGGREGATE LIMIT OF ***;
PRODUCTS AND COMPLETED OPERATIONS AGGREGATE LIMIT OF *** AND PERSONAL &
ADVERTISING INJURY LIMIT OF ***, WRITTEN ON AN OCCURRENCE FORM. LIMITS NOTED
ABOVE WILL BE COMPRISED OF PRIMARY COMMERCIAL GENERAL LIABILITY AND UMBRELLA
LIABILITY.  THE INSURANCE POLICY WILL INCLUDE A VENDOR ENDORSEMENT EXECUTED IN
FAVOR OF INGRAM MICRO INC.


(B)         WORKERS’ COMPENSATION INSURANCE WITH STATUTORY LIMITS GRANTING A
WAIVER OF SUBROGATION IN FAVOR OF INGRAM MICRO INC.


(C)          EMPLOYERS’ LIABILITY (STOP-GAP LIABILITY) INSURANCE WITH MINIMUM
LIMITS OF ***.


(D)         AUTOMOBILE LIABILITY INSURANCE WITH *** COVERAGE LIMITS FOR EACH
ACCIDENT, INCLUDING OWNED, NON-OWNED AND HIRED VEHICLES.


(E)          THE COVERAGE TERRITORY APPLICABLE TO THE INSURANCE POLICIES
REQUIRED ABOVE MUST BE WORLDWIDE WITH THE EXCEPTION OF WORKERS’ COMPENSATION
INSURANCE, WHICH MUST BE MAINTAINED IN THOSE TERRITORIES WHERE SUCH COVERAGE IS
MANDATED, AND AUTO LIABILITY. VENDOR WILL PROVIDE CERTIFICATES OF INSURANCE AT
ALL TIMES NAMING INGRAM MICRO INC. AS “ADDITIONAL INSURED” WITH RESPECT TO
GENERAL LIABILITY, UMBRELLA LIABILITY, AND AUTO LIABILITY POLICIES. VENDOR SHALL
PROVIDE THE CERTIFICATES OF INSURANCE EVIDENCING THE REQUIRED COVERAGE AND
SPECIFICALLY CONFIRMING THE VENDOR ENDORSEMENT AND WAIVER OF SUBROGATION AS
STATED ABOVE UPON EXECUTION OF THIS AGREEMENT AND AT EACH RENEWAL THEREAFTER.

(f)            Vendor’s insurers must be Best rated A-, VII or better. Policy
limits may not be reduced, terms materially changed, or policies canceled by
either party except after thirty (30) days prior written notice to Ingram Micro.
Vendor’s insurance shall be primary with respect to all obligations assumed by
Vendor pursuant to this Agreement. Any insurance carried by Ingram Micro shall
not contribute to insurance maintained by Vendor. Coverage and limits referred
to above shall not in any way limit the liability of Vendor.

11.10                     Media Releases.  Except for any announcement intended
solely for internal distribution by either party or any disclosure required by
legal, accounting, or regulatory requirements, all media releases, public
announcements, or public disclosures, including but not limited to promotional
or marketing material, by either party or its employees or agents relating to
this Agreement or its subject matter, or including the Marks of the other party
or any affiliate of such party, shall be coordinated with and approved in
writing by the other party prior to the release thereof.

11.11                     Gifts, Gratuities, Entertainment and other
Courtesies.  Ingram Micro’s policy prohibits solicitation of gifts, gratuities,
entertainment and other courtesies from Vendor and will be provided in writing
to Vendor.

11.12                     Construction.  The parties to this Agreement and their
counsel have reviewed and revised this Agreement and the normal rule of
construction that any ambiguities in the Agreement are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement.

11.13                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

11.14                     Section Headings.  Section headings in this Agreement
are for convenience only, and shall not be used in construing the Agreement.

11.15                     Incorporation of all Exhibits.  Each exhibit referred
to and attached hereto is incorporated by reference as if set forth fully
herein.

11.16                     Severability.  If any provision of these terms and
conditions shall be held to be invalid, illegal or unenforceable, such provision
shall be enforced to the fullest extent permitted by applicable law and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

11.17                     No Implied Waivers.  If either party fails to require
performance of any duty hereunder by the other party, such failure shall not
affect its right to require performance of that or any other duty thereafter. 
The waiver by either party of a breach of any provision of this Agreement shall
not be a waiver of the provision itself or a waiver of any breach thereafter, or
a waiver of any other provision herein.

11.18                     Binding Effect; Assignment.  Neither party shall
assign this Agreement without the express written consent of assignment by the
other party, except for an assignment to an Affiliate or an assignee of all or
substantially all of the assets, stock, or equity of the assigning party
(whether pursuant to a merger, acquisition, or otherwise) provided that the
assigning party promptly notifies the non-assigning party of such assignment in
writing and provides written evidence that the assignee

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

7


--------------------------------------------------------------------------------


has assumed all of the obligations of the assigning party under this Agreement;
any other attempt to assign or transfer  this Agreement without the express
written consent of the other party shall not be binding upon the other party and
shall not relieve  from any liability or obligation under this Agreement.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

11.19                     Acquisitions.  If, as a result of any merger or
acquisition of any kind, Vendor becomes obligated under, or entitled to the
benefits of, any other distribution agreement with Ingram Micro the terms of
which are not consistent with the terms of this Agreement, then the parties
shall have the right to mutually determine with respect to any such conflicting
terms, which terms shall be binding on Vendor and Ingram Micro.

11.20                     Termination.  Notwithstanding anything to the contrary
in this Agreement, if the parties fail to reach agreement on the pricing and
fees applicable to this Agreement on or before the forty-fifth day after the
Effective Date, then Websense may terminate this Agreement without penalty or
obligation.  ***. Either party may terminate this Agreement with written notice
if the other party: materially breaches any term of this Agreement and fails to
cure *** after written notification detailing such breach; or ceases to conduct
business in the normal course, becomes insolvent, makes a general assignment for
the benefit of creditors, suffers or permits the appointment of a receiver for
its business or assets, or avails itself of or becomes subject to any proceeding
under any Bankruptcy Act or any other federal or state statute relating to
insolvency or the protection of rights of creditors.

11.21                     Survival.  Unless a provision setting forth the rights
or obligations of a party hereunder is expressly terminated pursuant to the
specific language of the provision, the parties acknowledge and agree that all
rights and obligations set forth herein, which by their nature or operation are
considered material, shall survive termination of this Agreement.

11.22                     Entirety.  This Agreement constitutes the entire
agreement between the parties regarding its subject matter. This Agreement
supersedes any and all previous proposals, representations or statements, oral
or written. Any previous agreements between the parties pertaining to the
subject matter of this Agreement are expressly terminated. The terms and
conditions of each party’s purchase orders, invoices, acknowledgments,
confirmations or similar documents shall not apply to any order under this
Agreement, and any such terms and conditions on any such document are objected
to without need of further notice or objection. Any modifications to this
Agreement must be in writing and signed by authorized representatives of both
parties.

11.23                     Signatory Acknowledgement.  The signatory hereto
acknowledges that this contract is intended to bind it and its subsidiaries and
affiliates. Accordingly, the signatory hereto shall (i) take all necessary
action to ensure compliance with the terms of this Agreement by all of its
subsidiaries and affiliates and (ii) be responsible for any breaches by any of
its subsidiaries and affiliates of any obligation hereunder, including without
limitation, any payment obligation, any indemnification obligation and any
warranty obligation.

11.24                     Authorized Representatives.  Either party’s authorized
representative for execution of this Agreement or any amendment hereto shall be
president, a partner, or a duly authorized vice-president or representative of
the respective party.  The parties executing this Agreement warrant that they
have the requisite authority to do so.

11.25                     Force Majeure.  Neither party shall be liable or
deemed to be in default for any delay or failure in performance under this
Agreement or interruption of service resulting directly or indirectly from acts
of God, acts of war or any causes beyond the reasonable control of the acting
party.  Notwithstanding the foregoing, if a party fails to perform under this
Agreement because of the events stated herein, the affected party shall take
commercially reasonable steps to mitigate the detrimental impact of such failure
of performance on the other party.

IN WITNESS WHEREOF, the parties hereunto have executed this Agreement.

Ingram Micro Inc. (“Ingram Micro”)

 

Websense, Inc. (“Vendor”)

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

Printed Name:

 

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

8


--------------------------------------------------------------------------------


 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

EXHIBITS:

A              End-User Subscription Agreement

B                Subscription Order Form

C                Subscription Product Terms

D               Subscription Fees

9


--------------------------------------------------------------------------------



EXHIBIT A

For information purposes only

[g48332kgi001.jpg]

The following Agreement describes the terms and conditions under which WEBSENSE
offers you a subscription to use its software and database(s).  By clicking on
the “I Agree” button below or by using WEBSENSE software or any WEBSENSE
database, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT AND UNDERSTAND IT,
AND YOU AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.

SUBSCRIPTION AGREEMENT


1.              SUBSCRIPTION

 

Websense, Inc., located at 10240 Sorrento Valley Road, San Diego, CA 92121
(“WEBSENSE”), hereby provides you (“You” or “Your”) with certain subscription
services (the “Subscription”) in accordance with the terms of this Agreement. 
As part of the non-transferable Subscription, certain WEBSENSE proprietary
software applications (“Software”), WEBSENSE proprietary database(s) of URL
addresses, applications and other valuable information (“Database(s)”), changes
to the content of the Database(s) (“Database Updates”) and certain modifications
or revisions to the Software (“Software Upgrades”), together with applicable
documentation (collectively, the “Products”) shall be made accessible to You on
a periodic basis as set forth below.  For clarification, the term “Software”
shall include Software Upgrades and the term “Database(s)” shall include
Database Updates.


2.              EVALUATION KEY

 

If You have received a temporary encrypted alphanumeric access code (“Evaluation
Key”) as a prospective subscriber for evaluation purposes, You must use it
strictly for Your own internal use in evaluating the Products’ performance to
facilitate Your subscription decision.  The Evaluation Key will allow You to
access certain Databases using certain of the Software for a maximum period of
thirty (30) days in accordance with the terms and conditions provided
therewith.  At the end of the thirty (30) day evaluation period, (i) the
Agreement shall terminate and You must return or destroy all Products in Your
possession, whether on servers, computers, electronic appliances, devices,
storage media or located elsewhere, or (ii) You must convert this limited
evaluation usage to a Subscription by payment of the applicable Subscription fee
(“Subscription Fee”) for a fee-based encrypted alphanumeric Subscription access
code (“Subscription Key”).


3.              SUBSCRIPTION KEY

 

Once the parties mutually agree to the terms of a purchase commitment (the
“Order”), WEBSENSE will issue You a Subscription Key that allows You to access
certain Databases and use the Software in accordance with the terms and
conditions set forth herein.  You may download the Software from WEBSENSE’s web
site located at http://www.websense.com or transfer it to Your server from
compact disk, diskette, tape or other media provided by WEBSENSE.  You may use
the Software to access certain Database(s) only on a specified server, in and
for Your own or Your subsidiaries’ or affiliates’ internal purposes and business
operations.  The Subscription Key may be relocated and/or transferred to operate
on another of Your servers within another of Your locations.


4.              SUBSCRIPTION FEE

 

Your payment of the Subscription Fee entitles You to access the ordered
Database(s) based on the number of Seats that the Subscription Fee covers for
the term of the Subscription.  “Seat” means each computer, electronic appliance
or device that is authorized to access or use the Database(s), whether or not
through, or in conjunction with, a server.  The amount due will be set forth in
the Order and billed via an invoice from WEBSENSE or one of its authorized
resellers (“Resellers”).  YOUR USAGE MAY EXCEED THE NUMBER OF SEATS ONLY UPON
THE PAYMENT OF ADDITIONAL SUBSCRIPTION FEES FOR ADDITIONAL SEATS.  WEBSENSE may
audit Your usage of the Products on-site during normal business hours upon
reasonable notice or remotely at any time.  You will be invoiced and required to
pay for any Seats not previously subscribed to by You.  In the event any invoice
is not paid by You within thirty (30) days after receipt, WEBSENSE may assess a
late payment charge in an amount equal to a rate of two percent (2%) per month,
or the highest amount allowed under applicable law, whichever is lower, on any
outstanding balance which is not paid.  Any and all fees specified in this
Agreement do not include sales, use, property, value-added, withholding or other
taxes, duties or fees, associated with the rights granted hereunder, the
Products supplied herein or services provided through this Agreement (“Taxes”). 
Any such Taxes shall be Your sole responsibility and will be billed to and paid
by You.  This Section 4 shall not apply to Taxes based on WEBSENSE’s net income
or payroll taxes.


5.              TERM/RENEWALS

 

As used in this Agreement, “Term” means the initial Subscription term and any
subsequent renewal term(s) for the Subscription.  The initial Term of the
Subscription is set forth in the Order.  You must pay additional annual
Subscription Fees prior to the expiration date of the then-current Term for
uninterrupted access to the Database(s) for a renewal Term.

10


--------------------------------------------------------------------------------



6.              DATABASE UPDATES AND SOFTWARE UPGRADES

 

WEBSENSE regularly makes Database Updates and Software Upgrades.  Your
Subscription entitles You to advise WEBSENSE to download Database Updates to
Your designated server pursuant to Your reasonable instructions. WEBSENSE may
require You to install Software Upgrades up to and including the latest
release.  Database Updates and Software Upgrades will be provided to You only if
You have paid the appropriate Subscription Fee for Your Seats.  You may at Your
sole discretion, provide to WEBSENSE manually, or utilizing the automated
technology of WEBSENSE’s proprietary software, WebCatcherTM, the URL addresses
which You may have accessed or attempted to access, so that WEBSENSE may analyze
and categorize them and include them in the Databases.  Should You elect to
enable WebCatcherTM, WEBSENSE makes no representations about the legality of
such monitoring in any particular jurisdiction, and You shall be responsible and
Websense shall have no responsibility for determining that this proposed use of
the Products complies with applicable laws.


7.              EMAIL OPT-OUT

 

Websense may periodically send You messages of an informational, advertisement
or technical nature via email. You may choose to “opt-out” of receiving these
messages by sending an email to optoutlegal@websense.com requesting the opt-out.
You acknowledge and agree that by sending such email and “opting out” You will
not receive emails containing messages concerning upgrades and enhancements to
Websense Products.


8.              PREMIUM GROUPS AND APPLICATION MODULES

 

WEBSENSE may offer certain enhanced subscription services, including but not
limited to subscription services that allow You to utilize add-on application
modules.  The parties may agree pursuant to an Order that WEBSENSE shall provide
the enhanced subscription services to You.  WEBSENSE shall provide the enhanced
subscription services only if You have paid the appropriate Subscription Fee for
Your Seats utilizing the enhanced subscription services.  With respect to
certain enhanced subscription services, in order to get the full benefit of the
enhanced subscription services, You shall have the right to install certain
Software designated in an Order on individual computers, electronic appliances
or devices, rather than merely on Your server.  If the Subscription includes the
appropriate application module(s), You may at Your sole discretion, provide to
WEBSENSE manually, or utilizing the automated technology of WEBSENSE’s
proprietary software, AppCatcherTM, the names of applications which You may have
accessed or attempted to access, so that WEBSENSE may analyze and categorize
them and include them in the Databases.  Should You elect to enable
AppCatcherTM, WEBSENSE makes no representations about the legality of such
monitoring in any particular jurisdiction, and You shall be responsible as
between the parties for determining that this proposed use of the Products
complies with applicable laws.


9.     USAGE POLICY

 

You represent and warrant that: (i) You shall take all appropriate measures to
avoid violating any privacy rights of individuals in connection with Your use of
the Products; (ii) You shall provide written notice to all users of the Products
that their use of Your computers, electronic appliances and devices may be
monitored, and that the users should have no expectation of privacy when using
the Products, including accessing the Internet or applications, as appropriate;
(iii)  when You submit any web or application use data to WEBSENSE, You shall do
so without any information identifying any particular individual who attempted
to access or actually accessed a specific URL address or application, or any
other data that might identify any particular user; and (iv) You shall take
appropriate steps to keep any monitoring data confidential, and use it only for
internal computer system management purposes and (v) the Product will not be
used to filter, screen, manage or censor Internet content for consumers without
their permission.


10.       LIMITED WARRANTY

 

WEBSENSE warrants that the Products will operate in substantial conformance with
the then current WEBSENSE published documentation under normal use for the
Term.  Notwithstanding the previous sentence, WEBSENSE does not warrant that:
(i) the Products will be free of defects; (ii) the Products will satisfy all of
Your requirements; (iii) the Products will be used without interruption or
error; (iv) the Products will always block access to the addresses and
applications that are contained in the Databases; (v) the Databases will contain
every foreseeable URL address or application that should potentially be blocked;
or (vi) addresses and applications contained in the Databases will be
appropriately categorized.

WEBSENSE shall use reasonable efforts to remedy any significant non-conformance
in the Products which You report to WEBSENSE that WEBSENSE can reasonably
identify and confirm.  WEBSENSE or its representative will repair or replace any
such non-conforming or defective Products.  You acknowledge that this paragraph
sets forth Your exclusive remedy and WEBSENSE’s exclusive liability for any
breach of warranty or other duty related to the Products.  Any unauthorized
modification of the Products, tampering with the Products, use of the Products
inconsistent with the accompanying documentation, or related breach of this
Agreement by You shall void the aforementioned warranty.

EXCEPT AS EXPLICITLY SET FORTH HEREIN AND TO THE EXTENT ALLOWED BY LAW, THERE
ARE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO THE PRODUCTS OR THE SUBJECT MATTER OF THIS AGREEMENT.


11.       LIMITATION OF LIABILITY

TO THE FULLEST EXTENT PERMITTED BY LAW, UNDER NO CIRCUMSTANCES WILL WEBSENSE,
ITS LICENSORS OR RESELLERS BE LIABLE FOR ANY DIRECT, INDIRECT, CONSEQUENTIAL,
SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES, WHETHER FORESEEABLE OR UNFORESEEABLE,
BASED UPON ANY CLAIMS INCLUDING, BUT NOT LIMITED TO CLAIMS FOR LOSS OF DATA,
GOODWILL, OPPORTUNITY, REVENUE, PROFITS, OR USE OF THE PRODUCTS, INTERRUPTION IN
USE OR AVAILABILITY OF DATA, STOPPAGE OF OTHER WORK OR IMPAIRMENT OF OTHER
ASSETS, PRIVACY, EMPLOYEE CONDUCT, ACCESS TO URL ADDRESSES OR APPLICATIONS
CONTAINED IN THE DATABASES THAT SHOULD HAVE BEEN BLOCKED, THE CONTENTS OF ANY
ADDRESS OR APPLICATION IN THE DATABASES, NEGLIGENCE, BREACH OF CONTRACT, TORT OR
OTHERWISE AND THIRD PARTY CLAIMS, EVEN IF WEBSENSE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT WILL ANY AGGREGATE LIABILITY EXCEED
THE TOTAL AMOUNT ACTUALLY PAID BY YOU TO WEBSENSE OVER THE ONE YEAR PERIOD PRIOR
TO THE EVENT OUT OF WHICH THE CLAIM AROSE FOR THE SPECIFIC SUBSCRIPTION FOR THE
PRODUCT THAT DIRECTLY CAUSED THE DAMAGE.

11


--------------------------------------------------------------------------------



12.       OWNERSHIP

 

All right, title and interest in and to the Products and any modifications,
translations, or derivatives thereof, even if unauthorized, and all applicable
rights in patents, copyrights, trade secrets, trademarks and all intellectual
property rights in the same shall remain exclusively with WEBSENSE and its
licensors, if any.  Products provided hereunder are valuable, proprietary, and
unique, and You agree to be bound by and observe the proprietary nature
thereof.  “Websense®,” “Websense Enterprise®,” “WebCatcherTM” and “AppCatcherTM”
are trademarks of WEBSENSE.  WEBSENSE’s failure to list a trademark in this
Section 12 shall not constitute a waiver of any trademark rights.  You may not,
and shall not allow third parties to: (i) reverse engineer, decompile, or
disassemble the Products, except and only to the extent that such activity is
expressly permitted by applicable law notwithstanding this limitation; (ii)
modify the Products or incorporate the Products into, or with, any other
software; (iii) remove any Products’ identification or other notices; or (iv)
loan, reproduce, transfer, distribute or resell the Products or any portion
thereof, without the prior written consent of WEBSENSE.  You may make copies of
the Software for backup and hot swap purposes only. You may not, and shall not
allow third parties to, publish, distribute or disclose the results of any
benchmark tests performed on the Products without WEBSENSE’S prior written
approval.


13.       INTELLECTUAL PROPERTY INDEMNIFICATION

 

In the event of any claim by a third party against You asserting, or involving,
a patent or copyright violation which concerns Products subscribed to by You
hereunder, WEBSENSE will defend You, at its expense, and will indemnify You
against cost, expense, attorneys’ fees and liability arising from such claim
whether or not such claim is successful; however, You must notify WEBSENSE in
writing within ten (10) days after You have received notice of any such claim of
infringement.  WEBSENSE shall have sole control of the defense and related
settlement negotiations for the claim; provided that WEBSENSE shall have no
right to incur any financial liability for a claim or a materially adverse
impact on Your behalf without Your written consent.  You shall fully assist and
cooperate in the defense and settlement negotiations as reasonably requested by
WEBSENSE so long as WEBSENSE pays Your out-of-pocket expenses associated with
such assistance and cooperation.  Subject to WEBSENSE’s right to control the
defense and settlement of such claims, You may, at Your cost and expense, engage
Your own counsel to advise You regarding any claims.

In the event an injunction or order shall be obtained against Your use of
Products, or if in the opinion of WEBSENSE, the Products are likely to become
the subject of a claim of infringement, WEBSENSE shall, at its sole option and
expense:  (i) procure for You the right to continue using the Products; (ii)
modify the Products so that they become non-infringing; or (iii) replace the
Products with substitute Products which perform substantially the same. 
WEBSENSE will have no liability to You with respect to any claim of patent or
copyright infringement which is based upon:  (a) the combination or use of the
Products with any other equipment or program not furnished by WEBSENSE; (b) any
modification of the furnished Products by a party other than WEBSENSE; (c) any
use of the Products by You that exceeds the scope of the rights set forth in
Section 12; or (d) the failure to promptly use/install any Database Update or
Software Upgrade provided by WEBSENSE.  You shall indemnify WEBSENSE for any
third party claims of patent or copyright infringement arising out of Your
actions (a)-(d), as set forth in the previous sentence.

THE FOREGOING STATES YOUR SOLE AND EXCLUSIVE REMEDY FOR INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS AND THE ENTIRE LIABILITY OF WEBSENSE WITH REGARD
THERETO.


14.       TERMINATION/SUSPENSION OF ACCESS

 

WEBSENSE may terminate this Agreement, upon reasonable notice, if You breach any
term hereof.  Any payment obligations of a party and the terms of Sections 10,
11, 12, 13, 15, 16, 17, 18 and 19, as appropriate, shall survive termination or
expiration of this Agreement.  Upon expiration or termination of this Agreement
for any reason, all rights granted to You to use the Products or access the
Database(s) hereunder will cease and You must promptly destroy all Products, and
any copies thereof, in Your possession, whether on servers, computers,
electronic appliances, devices, storage media or located elsewhere.


15.       SOFTWARE AND SERVICES

 

Subject to the terms and conditions of this Agreement, and only prior to
termination or expiration of this Agreement, WEBSENSE hereby grants You a
limited, non-exclusive, non-sublicensable, non-transferable right solely to
access and use internally Software and Software Upgrades (in object code form
only) to: (i) access WEBSENSE Database(s) and Database Updates; and (ii) manage
Your  Internet and application use, during the term of this Agreement and as
described in the Order.  This right extends only to the number of Seats set
forth in the Order and is effective only upon the payment of the Subscription
Fee.  The Products shall reside on Your designated server, except as set forth
in Section 8.  Websense provides its standard technical support for
Subscriptions to Products pursuant to the terms of this Agreement.  Enhanced
support offerings and services are available for additional cost and are also
sold pursuant to the terms of this Agreement.


16.       EXPORT RESTRICTIONS

 

You acknowledge that the Products and all related technical information,
documents and materials are subject to export controls under the U.S. Export
Administration Regulations and the export regulations of other countries.  You
may not re-export the Products or related technical information, documents or
materials unless You have complied with all appropriate laws, regulations and
rulings, and obtained an appropriate authorization from the U.S. Commerce
Department and/or any other appropriate government authorities.


17.       GOVERNING LAW

 

This Agreement shall be governed in all respects by the laws of the State of
California, USA, excluding its conflict of laws rules and without application of
the United Nations Conventions on Contracts for the International Sale of
Goods.  You agree to the exclusive jurisdiction and venue of the state and
federal courts located in San Diego County, California, USA, for the
adjudication of any disputes arising from, related to or regarding the Products
or the subject matter of this Agreement.


18.       GOVERNMENT CUSTOMERS

 

If a unit or agency of the U.S. government is given certain rights to use the
Products, this provision applies.  The Products (a) are or contain existing

12


--------------------------------------------------------------------------------


computer software and accompanying documentation and were developed at private
expense, (b) are trade secrets of WEBSENSE for all purposes of the Freedom of
Information Act, (c) are “commercial items” and/or “commercial computer
software” as defined in FAR 2.101, DFARS 252.227-7014(a)(1) and DFARS section
252.227-7015, subject to limited utilization as expressly stated in this
Agreement, (d) in all respects are proprietary data belonging to WEBSENSE, and
(e) are unpublished and all rights are reserved under the copyright law of the
United States.  For civilian agencies and entities given certain rights to use
the Products, and any legend or mark thereof, the rights to use the Products are
limited to “Restricted Rights,” and use, reproduction or disclosure is subject
to restrictions set forth in this Agreement, the provisions in FAR 12.212 or
DFARS 227.7202-3 -227.7202-4 and, to the extent required under U.S. federal law,
the minimum restricted rights set forth in FAR 52.227-14, Restricted Rights
Notice (June 1987) Alternate III(g)(3) or FAR 52.227-19.  To the extent any
technical data is provided pursuant to the Agreement, such data is protected per
FAR 12.211 and DFARS 227.7102-2 and to the extent explicitly required by the
U.S. government, is subject to limited rights set forth in DFARS 252.227.7015
and DFARS 252.227-7037.  In the event that any of the above referenced agency
regulations are modified or amended, the subsequent equivalent regulation shall
apply.


19.  MISCELLANEOUS

All notices or approvals required under this Agreement must be given in writing
and sent to the respective addresses set forth in Section 1 above, in the case
of Websense, and in the relevant Order, in Your case, and shall be delivered by
(i) Federal Express or other overnight courier and deemed received within one
business days of sending; (ii) certified U.S. mail and deemed received upon
written verification of receipt; or (iii) facsimile and deemed received upon
acknowledgement of receipt of electronic transmission.  This Agreement and any
Orders express the complete and exclusive statement of this agreement between
the parties and supersede all prior oral or written agreements, communications,
statements and negotiations relating to the subject matter hereof. 
Inconsistencies between this Agreement and any Orders shall be governed by this
Agreement.  Any waiver or modification of this Agreement will not be effective
unless executed in writing and signed by the parties.  A waiver of any breach of
this Agreement by a party shall not be construed to be a waiver of a subsequent
breach.  This Agreement will bind Your successors-in-interest.  If any provision
of this Agreement is held to be unenforceable, in whole or in part, such
provision shall be struck in part or in whole, as necessary, and the remaining
provisions of this Agreement shall remain valid.  You acknowledge that WEBSENSE
may use Your company name only in a list of WEBSENSE customers.  Neither party
shall be liable for any failure or delay in performance due, in whole or in
part, to any cause beyond its reasonable control, except for payment of fees due
under this Agreement.

13


--------------------------------------------------------------------------------


Exhibit B

For information purposes only

[g48332kgi002.jpg]

10240 Sorrento Valley Road

San Diego, CA 92121

Subscription Order Form

Websense Inc. hereby grants Subscriber, as identified below, a non-exclusive,
non-transferable right to use the Websense provided software products (the
“Software”) solely to access the Websense Database for a limited time on the
conditions set forth below and in the then current Websense Subscription
Agreement  (at www.websense.com/global/en/Downloads/Terms/) incorporated herein
by reference (herein collectively the “Agreement”).

Subscriber Information

 

 

 

 

 

Subscriber Company:

 

 

 

 

Subscriber Company Name:

 

 

 

 

Subscriber Company Address:

 

 

 

 

 

 

 

Subscriber Contact Telephone:

 

 

 

 

 

 

 

 

Subscriber Contact email:

 

 

 

Subscription Fees

Subscriber shall pay a Subscription Fee of $              for
                           (the number of) Seats for                  (the
number of) year(s).

The subscription period will begin upon signature of this addendum.

Upon expiration of the year(s) purchased, Subscriber must purchase additional
years for proper operation of the Software and for use of the Websense Database.

SUBSCRIBER ACKNOWLEDGES THAT IT HAS AGREED TO THE TERMS AND CONDITIONS FOR
WEBSENSE PRODUCTS AT (www.websense.com/global/en/Downloads/Terms/) WHICH MAY BE
CHANGED FROM TIME TO TIME BY WEBSENSE AND WHICH ARE INCORPORATED HEREIN BY THIS
REFERENCE, BY INSTALLING AND USING THE SOFTWARE AND/OR THE WEBSENSE DATABASE.
THE PERSON SIGNING ON BEHALF OF THE SUBSCRIBER

14


--------------------------------------------------------------------------------


REPRESENTS THAT HE/SHE HAS THE AUTHORITY TO SIGN THIS AGREEMENT AND BIND THE
SUBSCRIBER TO ITS TERMS.

Subscriber:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

15


--------------------------------------------------------------------------------



EXHIBIT C


SUBSCRIPTION PRODUCT TERMS

1.                                      PRODUCTS.

General. The terms herein apply to Subscription Products (hereafter in this
Exhibit C the “Product”) and are in addition to the terms in the underlying
Agreement. As used herein, “End-User” shall have the meaning set forth in the
Agreement.

2.                                      SUBSCRIPTION GRANT

2.1                                 Right to Distribute Products. As
specifically set forth in the Agreement, Vendor grants to Ingram Micro a ***
right to distribute Products to its Resellers ***.

2.2                                 Retained Rights. Notwithstanding anything to
the contrary set forth in this Agreement, all right, title in and to the
Products and any modifications, translations or derivatives thereof, even if
unauthorized, and all applicable rights in patents, copyrights, trade secrets,
trademarks and all intellectual property rights in the same shall remain
exclusively with Vendor and its licensors, if any.


3.                                      DISTRIBUTION PROCESS

3.1                                 Electronic Product Access.  Vendor shall
provide access to the Products pursuant to an Ingram Micro PO.

3.2                                 Cancellation of Orders.  Ingram Micro has
the right to cancel any PO ***. Any delivery of the Products on a *** will be
subject to ***.

3.3                                 Invoicing.  For each Product ordered by
Ingram Micro with access provided to an End-User, Vendor shall issue to Ingram
Micro an invoice *** as specified herein. At least ***, Vendor shall provide
Ingram Micro with a current statement of account listing all invoices
outstanding and any payments made and credits given since the date of the
previous statement. Vendor agrees to provide invoices related to the Product to
Ingram Micro *** days of ship date.

3.4                                 Information. Vendor agrees to provide the
following information within ten (10) days after receipt of a written request
from Ingram for any Product which is subject to such requirements, each
Product’s Export Control Classification Number (ECCN), U.S. Harmonized Tariff
System Number (HTS), Country of Origin, and for Products containing encryption,
the Encryption bit, the declaration of eligibility for License Exception ENC, 
and a copy of the Commodity Classification Automated Tracking System (CCATS)
approval form.

3.5                                 Product Warranty:  Vendor represents and
warrants that (i) it will not *** of any Product on the End-User’s computer that
performs functions *** including, but not limited to: (a) transmission of
Product *** about the computer owner or End-User, (b) monitors and transmits
***, or (c) ***, (ii) it will provide easy and reasonable removal procedures ***
from the End-User’s computer by End-User’s IT administrator, and (iii) it will
***.

3.6                                 Subscription Desk ***.  ***.


4.                                      PRICING & PAYMENT TERMS

4.1                                 Product Pricing. Not less than *** prior to
Vendor changing its list pricing, Vendor must provide Ingram Micro with written
notice thereof.  Ingram Micro shall ***.

4.2                                 Payment and Withhold Amounts.  Ingram
Micro’s payment terms for any order of Product hereunder shall be *** from the
invoice date.  Payment shall be deemed made on the *** or the *** of electronic
funds transfer, if applicable. Notwithstanding any other provision in this
Agreement to the contrary, Ingram Micro shall not be deemed in default if it
deducts from invoice (“DFI”) or withholds any specific amount invoiced by Vendor
due to Vendor’s error and Vendor agrees that Ingram Micro may DFI for any other
mutually agreed upon credits due Ingram Micro (e.g., Special Pricing or program
withholds.) Any such DFI by Ingram Micro shall constitute Ingram Micro’s
submission of a claim related to such item. Vendor agrees to notify Ingram Micro
of any discrepancies. Vendor agrees that Ingram Micro retains the right to
withhold an amount

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

16


--------------------------------------------------------------------------------


equal to any complete, approved or pending mutually agreed upon marketing
programs for which Ingram Micro has not yet provided a claim or invoice to
Vendor. The parties agree to reconcile all accounting issues related to this
Agreement on a ***.

4.3                                 Rebate.  Vendor will pay *** a rebate as
mutually agreed between the parties *** thereof commencing upon the Effective
Date of this Agreement. *** will provide Vendor with an invoice for the rebate
sum at the end of *** and Vendor will provide *** a check or wire funds in the
amount of the rebate sum *** after receipt of a correct invoice.

5.                                      TAXES AND TITLES

5.1                                 Taxes.  ***. Should tax law in the Territory
require the withholding of tax by Ingram Micro on any of its payments to Vendor,
then Ingram Micro shall provide to Vendor documentation that establishes Ingram
Micro’s obligation to withhold such tax as well as all receipts, credit notices
or other documents which evidence the actual withholding and submission of such
taxes by Ingram Micro to the applicable taxing authorities.

5.2                                 Title.  Title to and risk of loss or damage
to the media containing the Software will pass to Ingram Micro upon *** or ***.

6.                                      RETURNS

6.1                                 Right of Return.  Vendor agrees to consider
any return requests by Ingram Micro or Ingram Micro’s customers ***.

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

17


--------------------------------------------------------------------------------


Exhibit D

Subscription Fees

Subscription Fees are based upon *** of the Database(s) pursuant to the terms of
the End-User Subscription Agreement the current form of which is set forth in
Exhibit A for a specified subscription term.  Upon expiration of the initial
subscription term, an End-User *** for uninterrupted use of the Software to
access the Database(s).  “Seat” means any computer, electronic appliance or
device that is authorized to access or use the Databases(s), whether or not
through, or in conjunction with a server.  Vendor will provide Ingram Micro
notice of an increase in the list price of the Products, as set forth in
Exhibit C.  ***.

Current list of fees:

To be agreed in writing between the parties on or before the *** after the
Effective Date.

--------------------------------------------------------------------------------

*** Confidential material redacted and submitted separately to the Commission

18


--------------------------------------------------------------------------------